Title: General Orders, 19 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks point Thursday Septr 19th 1782
                     Parole Louis 16th
                     Countersigns RochambeauChattelux
                  
                  For the Day tomorw Brigadier Genl HuntingtonColonel ShepardLieutt Col. SproutBrigade Major SmithBrigade Qr Master Tuckerman
                  For duty tomorrow 1st York & 8th Massachusetts regiments.
                  The Board of officers appointed in the orders of the 9th of Septr to examine the pretentions of the Candidates for the badge of Merit will be pleased to enquire into the grounds on which the badges for long and faithful services have been conferred in the different corps, they will correct any errors they shall discover to have taken place, and ascertain the most unexceptionable rules for introducing uniformity of principal and practice in extending these honorary distinctions to all who merit them and to no others agreeably to the original intention.  The Board will divide any questions that may be referred to them on the subject and report their proceedings from time to time to the Commander in chief.
                  Captain Vanheers troop will give a noncommissioned Officer and four Dragoons only for the Grand parade.
               